722 S.E.2d 595 (2012)
In the Matter of J.M.G.
No. 546P11.
Supreme Court of North Carolina.
March 8, 2012.
Edward Eldred, for Wells, Kathy Lynn.
*596 Rachael J. Hawes, for Haywood County Department of Social Services.
Pamela Newell, GAL, Raleigh, for J.M.G.

ORDER
Upon consideration of the petition filed on the 20th of December 2011 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."